Exhibit 99.1 CONTACT:Investor Relations(214) 792-4415 SOUTHWEST AIRLINES REPORTS JULY TRAFFIC DALLAS, TEXAS – August 6, 2009 Southwest Airlines Co. (NYSE: LUV) announced today that the Company flew 7.2 billion revenue passenger miles (RPMs) in July 2009, a 5.2 percent increase from the 6.9 billion RPMs flown in July 2008.Available seat miles (ASMs) decreased 3.6 percent to 8.7 billion from the July 2008 level of 9.0 billion.The load factor for the month was 83.2 percent, compared to 76.3 percent for the same period last year.For July 2009, passenger revenue per ASM is estimated to have decreased in the five to six percent range as compared to July 2008.
